Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000145
                                                        16-OCT-2012
                                                        10:21 AM



                       NO. SCWC-12-0000145

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  ASSOCIATION OF CONDOMINIUM HOMEOWNERS OF TROPICS AT WAIKELE,
                   by its Board of Directors,
                 Respondent/Plaintiff-Appellee,

                               vs.

                       PATSY NAOMI SAKUMA,
                 Petitioner/Defendant-Appellant,

                               and

     FIRST HAWAIIAN BANK, a Hawai#i corporation; and WAIKELE
     COMMUNITY ASSOCIATION, a Hawai#i nonprofit corporation,
               Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-12-0000145; CIV. NO. 07-1-1487)

                              ORDER
(By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., and
   Circuit Judge Kubo, in place of Recktenwald, C.J., recused)

          Petitioner/defendant-appellant Patsy N. Sakuma’s
application for writ of certiorari, filed on September 13, 2012,
is hereby rejected.
          DATED: Honolulu, Hawai#i, October 16, 2012.
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack
                              /s/ Edward H. Kubo, Jr.